United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael E. Woods, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1593
Issued: December 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 25, 2016 appellant, through his representative, filed a timely appeal from a
January 27, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of an OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from January 27, 2016, the date of OWCP last decision was
July 25, 2016. Since using August 1, 2016, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the
U.S. Postal Service postmark is July 25, 2016 rending the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.4
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
March 25, 2015 pursuant to 5 U.S.C. § 8106(c)(2).
FACTUAL HISTORY
On March 31, 1994 appellant, then a 30-year-old motor vehicle operator, filed a traumatic
injury claim (Form CA-1) alleging that on March 14, 1994 he sustained injuries in a motor
vehicle accident while in the performance of duty. OWCP accepted lumbar strain and
aggravation of lumbar spinal stenosis. Appellant returned to work on November 23, 1994 in a
modified distribution clerk position. By decision dated March 13, 1995, OWCP found his actual
earnings fairly and reasonably represented his wage-earning capacity. It held that appellant had
no loss of wage-earning capacity. On July 28, 2010 appellant received a schedule award for five
percent permanent impairment to each leg. The period of the award was 28.80 weeks from
February 11, 2010.
Appellant filed claims for compensation (Forms CA-7) for intermittent periods of wage
loss commencing June 15, 2010. He stopped work on January 25, 2012 as the employing
establishment indicated that there was no work available within his work restrictions. OWCP
paid wage-loss compensation and as of July 29, 2012 he was placed on the periodic rolls and
received compensation every 28 days.
With respect to medical evidence, the attending Board-certified physiatrist, Dr. Mike
Shah, provided a February 8, 2012 report with work restrictions indicating: “No lifting over 15
[pounds], standing and walking no more than two hours combined with alternating between both,
no kneeling, limited squatting 1 [to] 4 [hours] of pushing or pulling.” In a report dated April 30,
2012, he provided results on examination and diagnosed lumbago, and lumbar sprain. Dr. Shah
indicated work restrictions should continue and that disability retirement was “pending.” He
completed a duty status report (Form CA-17) dated May 23, 2012, indicating that appellant had a
15-pound lifting restriction, as well as a two-hour standing and walking limitation.
The record contains an August 14, 2012 report from Dr. Robert Mandell, a psychologist.
He diagnosed chronic pain syndrome, major depressive disorder, generalized anxiety disorder,
and post-traumatic stress disorder. According to Dr. Mandell, appellant’s symptoms interfered
with his ability to work and lead a productive life. He did not provide work restrictions.
OWCP referred appellant for vocational rehabilitation services in August 2012. The
rehabilitation counselor indicated that appellant would benefit from office support training and
3

5 U.S.C. § 8101 et seq.

4

The record also contains a July 26, 2016 schedule award decision.
requested review of this decision on this appeal.

2

Appellant’s representative has not

identified the positions of office clerk and administrative support clerk as possible suitable
positions. The selected positions were described a “light” positions with up to 20 pounds lifting.
In a report dated December 27, 2012, Dr. Shah indicated that he had reviewed the job
descriptions for office clerk and administrative support clerk. He opined that appellant was
unable to perform the positons, or complete a 17-week training program. Dr. Shah wrote that
appellant was “unable to stand for any length of time and cannot perform repetitive bending
activities or lifting over 15 [pounds]. These restrictions are permanent.” He indicated that he
had advised appellant to seek disability retirement to prevent further progression of his injury.
On March 20, 2013 OWCP indicated that it was referring appellant for a second opinion
examination and an opinion as to whether he could perform training for the selected positions.
On April 15, 2013 the employing establishment offered appellant a full-time light-duty
position as a mail processing clerk. The job offer indicated that the job involved casing mail for
up to eight hours. The physical requirements were up to 8 hours intermittent lifting of 15
pounds, 2 hours intermittent standing or walking, 4 hours intermittent pulling or pushing mail,
and 7 hours intermittent simple grasping of mail. The record indicates that appellant returned to
work on April 20, 2013.
OWCP selected Dr. Martin Van Hal, a Board-certified orthopedic surgeon, as a second
opinion physician. Dr. Van Hal was requested to provide an opinion with respect to appellant’s
work capabilities, specifically with respect to office clerk and administrative support clerk. In a
report dated May 19, 2013, he provided a history and results on examination. Dr. Van Hal
diagnosed status post motor vehicle accident, history and anxiety and depression, hypertension,
asthma, and left ventricular hypertrophy. He indicated that he was unaware of the specific job
requirements of office clerk and administrative support clerk. Dr. Van Hal completed a work
capacity evaluation (OWCP-5c) with a 20-pound lifting restriction, 30 pounds pushing and
pulling, and two hours of squatting, kneeling, or climbing.5
In a rehabilitation counselor report dated May 30, 2013, the counselor indicated that
appellant had returned to work on April 20, 2013, with hours from 10:00 p.m. to 6:30 a.m. He
reported on April 23, 2013 that appellant felt working the night shift might place additional stress
on him. The counselor indicated that on May 13, 2013 appellant indicated that he felt the job
was within his current capabilities, but he was sore and was feeling some stress. On May 30,
2013 he reported that appellant had been granted disability retirement and had “quit” the
employing establishment position.
The record contains a May 29, 2013 “follow up note” from Dr. Shah, reporting that
appellant indicated that his lower back had been “ok.” The note reported that appellant was
“officially retired today,” and also checked a box that his condition was unchanged since last
visit.
By letter dated November 12, 2014, OWCP advised appellant that it found the April 15,
2013 job offer to be suitable and in accord with medical restrictions. It indicated that appellant
5

The record contains a May 16, 2013 functional capacity evaluation.

3

had chosen to retire, and therefore had abandoned suitable work. Appellant was advised of the
provisions of 5 U.S.C. § 8106(c)(2). He was provided 30 days to submit evidence or argument
with respect to the work stoppage.
Appellant’s representative submitted a November 23, 2014 letter, contending that
appellant had retired, but did not abandon suitable work. He argued that under OWCP
procedures, a claimant had a right to elect Office of Personnel Management (OPM) retirement
benefits in lieu of OWCP benefits or vocational rehabilitation. Appellant’s representative argued
that OWCP had not followed its procedures with respect to the job offer, and there remained a
conflict in opinion between Dr. Shah and Dr. Van Hal.
OWCP requested that the employing establishment provide information as to whether the
job appellant had performed commencing April 20, 2013 was still available. In a December 19,
2014 e-mail, the employing establishment indicated that the job remained available.
By letter dated December 31, 2014, OWCP advised appellant that the evidence supported
a finding that he had abandoned suitable work. It notified him that he 15 days to accept the
position or his compensation and entitlement to schedule award benefits would be terminated.
On January 15, 2015 appellant’s representative submitted a letter of the same date,
arguing that appellant had returned to a job that was outside of his work restrictions. He listed
the job requirements and asserted they were not within Dr. Shah’s restrictions. In addition,
appellant’s representative again argued that there was a conflict in the medical evidence. Finally,
he argued that appellant’s condition had worsened and he could not perform the job.
Appellant submitted a November 21, 2014 report from Dr. Shah. Dr. Shah wrote that he
had advised appellant to pursue disability retirement because in his opinion both vocational
rehabilitation and the modified-duty job would aggravate appellant’s condition and possibly
cause further injury. He referred to his December 27, 2012 report and asserted that appellant’s
condition “had worsened at the end of 2012 and the beginning of 2013 to where [appellant] was
requiring injections to function.” According to Dr. Shah, appellant’s range of motion was
limited and he had positive straight leg raising and neurological deficit in the legs, and he would
not be able to work eight hours per day at that time. Dr. Shah reported that appellant would not
have been able to load and unload mail for that duration, and was limited in his ability to bend,
stand and walk as well as push and pull mail. He reported the “twisting involved in casing mail
would have also further injured [appellant]. At this time he really needs to be medically retired
to avoid further injury to his lower back.”
By decision dated March 26, 2015, OWCP determined that appellant had abandoned
suitable work and his entitlement to compensation and schedule award were terminated as of
March 25, 2015. It found that the job offer of April 15, 2013 was suitable work and he had
abandoned the suitable work without a valid reason.
Appellant, through his representative, requested a hearing before on OWCP hearing
representative on April 7, 2015. A hearing was held on November 3, 2015. At the hearing the
representative asserted that the job provided to appellant was a makeshift or odd-lot job and not a
bona fide position.

4

By decision dated January 27, 2016, the hearing representative affirmed the March 26,
2015 decision. The hearing representative found that OWCP had properly determined that
appellant had abandoned suitable work based on the evidence of record.
LEGAL PRECEDENT
5 U.S.C. § 8106(c) provides in pertinent part, “A partially disabled employee who …
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”
It is OWCP’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.6 To justify such a termination, OWCP
must show that the work offered was suitable.7 An employee who refuses or neglects to work
after suitable work has been offered to him or her has the burden of showing that such refusal to
work was justified.8
To establish that a claimant has abandoned suitable work, OWCP must make a finding of
suitability.9 If a formal loss of wage-earning capacity decision has not been made, it evaluates
the evidence and the reasons for the work stoppage. When the evidence of file is insufficient to
establish a recurrence of disability,10 and OWCP has determined that the job is suitable, OWCP
must advise the claimant that the job is suitable. A claimant must be advised that refusal of the
job offer may result in application of the penalty provision of 5 U.S.C. § 8106(c), and allow the
claimant 30 days to submit his or her response.11 OWCP then determines whether the reasons
offered for the work stoppage are valid. Reasons that are not sufficient include when the
claimant elects to receive disability retirement.12 If a recurrence of disability is not established
and the reasons for the work stoppage are not deemed justified, OWCP will allow appellant
another 15 days to accept the position and return to work.13
ANALYSIS
In the present case, the employing establishment offered appellant a position as a mail
processing clerk on April 15, 2013. Appellant worked in that position from April 20 to
May 29, 2013. OWCP subsequently found that he abandoned suitable work in violation of 5
6

Henry P. Gilmore, 46 ECAB 709 (1995).

7

John E. Lemker, 45 ECAB 258 (1993).

8

Catherine G. Hammond, 41 ECAB 375, 385 (1990); 20 C.F.R. § 10.517(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.8
(June 2013).
10

When a claimant returns to a light-duty job, to establish a recurrence of disability the claimant must show either
a change in the nature and extent of the injury-related condition, or a change in the nature and extent of the lightduty requirements. Terry R. Hedman, 38 ECAB 222 (1986).
11

Supra note 9.

12

Id.

13

Id.

5

U.S.C. § 8106(c)(2). The initial question presented under 5 U.S.C. § 8106(c)(2) is whether the
job was medically suitable.
Appellant has argued that the offered job was outside of established medical restrictions,
however, the record does not contain any probative medical evidence showing that was the case.
Dr. Shah indicated that, on February 8, 2012, appellant had a 15-pound lifting restriction, with
two hours of standing and walking. The April 15, 2013 job offer was specifically based on those
work restrictions. The December 27, 2012 report from Dr. Shah did not make any specific
changes to the existing work restrictions. Dr. Shah primarily addressed the office clerk and
administrative support clerk positions, which required 20 pounds of lifting. He again indicated
that appellant had a 15-pound lifting restriction, and referred to appellant being unable to stand
“for any length of time.” Dr. Shah did not report that the prior limitation of two hours
intermittent standing had been modified.14
With respect to any additional medical restrictions, the Board notes that Dr. Mandell had
diagnosed emotional conditions in his August 14, 2012 report. He did not provide a specific
work restriction relating to any diagnosed condition.15
The Board finds that the April 15, 2013 mail processing clerk job offer was in accord
with existing medical restrictions and was properly found to be medically suitable. There is no
probative evidence establishing that as of April 20, 2013 appellant was unable to perform the
offered position.16
With respect to whether the position was vocationally or otherwise suitable, the Board
notes that appellant has argued that the offered position was makeshift, but this analysis would
be appropriate if OWCP had performed a loss of wage-earning capacity determination pursuant
to 5 U.S.C. § 8115(a).17 That is not the issue presented. To be suitable, a job offer must be in
writing and with a proper description of the job duties. It cannot be a temporary position.18
There is no evidence that the job offer was temporary in nature or otherwise vocationally
unsuitable in this case.
The next question is whether appellant has established that the work stoppage on May 29,
2013 was for a valid reason that would preclude OWCP from finding he had abandoned a
suitable position. The Board notes that appellant himself indicated to a rehabilitation counselor
on May 13, 2013 that he felt the job was within his current capabilities. When he stopped work,
14

W.D., Docket No. 15-1297 (issued August 23, 2015); the issue of whether an employee has the physical ability
to perform a modified position offered by the employing establishment is primarily a medical question that must be
resolved by medical evidence.
15

See supra note 9 at Chapter 2.814.4(c)(7) (June 2013); Mary E. Woodard, 57 ECAB 211 (2005). All of
appellant’s medical conditions, whether work related or not, must be considered in assessing the suitability of the
position.
16

Supra note 14.

17

See D.B., Docket No. 16-0261 (issued June 9, 2016).

18

Supra note 9 at Chapter 2.814.4 (June 2013).

6

appellant indicated that it was because he had chosen OPM retirement. It is well established that
this is not a valid reason for leaving suitable work.19
Appellant can establish that the work stoppage was valid if there is medical evidence
showing that he could no longer perform the position as of May 29, 2013. With respect to a
worsening of his condition, the Board finds that the medical evidence is not sufficient.20
Dr. Shah briefly asserted in his November 21, 2014 report that appellant’s condition had
“worsened” at the end of 2012 and early 2013. He did not provide additional details or explain
how appellant’s condition prevented him from performing the mail processing clerk position as
of May 29, 2013. Dr. Shah referred to “loading and unloading” of mail, without discussing the
specific job duties of the mail processing clerk, or appellant’s medical history. The May 29,
2013 note from Dr. Shah indicated only that appellant had retired and his condition was
unchanged.
The second opinion physician, Dr. Van Hal, examined appellant on May 19, 2013.
Appellant had been working since April 20, 2013. Dr. Van Hal was not asked about, and did not
address, the mail processing clerk position. He did not indicate that appellant’s condition had
worsened or that appellant was unable to perform the job. In addition, there was no indication
that job was outside of the work restrictions provided in the May 19, 2013 OWCP-5c, which
included a 20-pound lifting restriction.
OWCP followed its procedures in this case. It notified appellant by letter dated
November 12, 2014 that it found the mail processing clerk position to be suitable, discussed the
provisions of 5 U.S.C. § 8106(c)(2), and provided 30 days to respond. The December 31, 2014
letter advised appellant that OWCP found the reasons for the work stoppage unacceptable, the
job remained available, and appellant had 15 days to accept the position and return to work.21
The Board accordingly finds that, based on the evidence of record, OWCP properly
terminated appellant’s compensation, effective March 25, 2015, pursuant to 5 U.S.C.
§ 8106(c)(2). The position that appellant performed from April 20 to May 29, 2013 was suitable
work, and he did not provide valid reasons for the work stoppage.
On appeal, appellant’s representative argues that the job was not consistent with work
restrictions, and appellant’s work stoppage was medically warranted. For the reasons discussed
above, the Board finds that OWCP properly terminated compensation in this case.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation, effective
March 25, 2015, pursuant to 5 U.S.C. § 8106(c)(2).

19

See Roy E. Bankston, 39 ECAB 380 (1987).

20

See Sharon Y. Swaim, Docket No. 03-1324 (issued May 18, 2004).

21

Supra note 8.

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 27, 2016 is affirmed.
Issued: December 21, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

